Citation Nr: 0912770	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  03-18 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for otitis media.

2.  Entitlement to service connection for perforation of the 
right and left tympanic membranes.  

3.  Entitlement to service connection for a respiratory 
disorder.  

4.  Entitlement to service connection for residuals of rib 
fractures.    

5.  Entitlement to service connection for sinusitis.    

6.  Entitlement to service connection for a left shoulder 
disorder.      

7.  Entitlement to an initial compensable rating for a left 
septal nasal deviation.  





ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 
1962.   

This matter was initially before the Board of Veterans' 
Appeals (Board) in May 2004.  At that time, in addition to 
the issues listed on the title page of this decision, the 
following issues were before the Board: (1) entitlement to 
service connection for right ear hearing loss, (2) 
entitlement to an initial compensable evaluation for left ear 
hearing loss, (3) entitlement to an earlier effective date 
for service connection for hearing loss of the left ear, 
prior to December 22, 2000, and (4) entitlement to an earlier 
effective date for service connection for tinnitus, prior to 
December 22, 2000.  

The aforementioned issues were on appeal from a May 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.  In the May 2004 
decision, the Board denied the Veteran's claims for 
entitlement to an effective date prior to December 22, 2000, 
for the grant of service connection for hearing loss of the 
left ear, and entitlement to an effective date prior to 
December 22, 2000, for the grant of service connection for 
tinnitus.  In that same decision, the Board also noted that 
in a June 2003 statement from the Veteran, he indicated his 
disagreement with the RO's May 2003 decision denying service 
connection for otitis media, perforation of the right and 
left tympanic membranes, breathing problems, residuals of rib 
fractures, sinusitis, and a left shoulder disability, and the 
zero percent rating assigned for a left septal nasal 
deviation.  The Board construed his statement as a timely 
notice of disagreement (NOD) to the RO's May 2003 decision on 
those issues.  Thus, the Board remanded the aforementioned 
issues and directed the RO to send the Veteran a statement of 
the case (SOC) and to give him an opportunity to perfect an 
appeal of such issues by thereafter filing a timely 
substantive appeal.  Manlincon v. West, 12 Vet. App. 238 
(1999).        

By a January 2006 decision, the Board denied the Veteran's 
claims of entitlement to service connection for right ear 
hearing loss, and entitlement to an initial compensable 
evaluation for left ear hearing loss.  In that same rating 
action, the RO once again remanded the issues of entitlement 
to service connection for otitis media, perforation of the 
right and left tympanic membranes, breathing problems, 
residuals of rib fractures, sinusitis, and a left shoulder 
disability, and entitlement to an initial compensable rating 
for a left septal nasal deviation.  The Board noted that the 
RO had not yet issued an SOC on those issues, per Manlincon, 
supra.  Thus, the Board had to again remand those issues for 
an SOC.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
Board also noted that according to the Veteran, he had worked 
for many years for the United States Forest Service.  
Therefore, upon remand, the Board directed the RO to obtain 
the Veteran's United States Forest Service Employee Medical 
Folder.     

In a June 2008 decision, the Board once again remanded this 
case.  In the remand decision, the Board stated that the RO 
had contacted the U.S. Department of Agriculture (USDA) and 
requested the Veteran's medical records while he was employed 
by the Forest Service, to which no reply was received.  No 
further attempt was made to obtain such records.  Under 
38 C.F.R. § 3.159(c )(2), attempts needed to be continued to 
be made to obtain Federal records until they were secured or 
it was determined that the records did not exist or that 
further attempts to obtain same would be futile.  In this 
regard, the RO did not provide a formal finding as to the 
unavailability of the Federal records pursuant to 38 C.F.R. 
§ 3.159(e).  According to the Board, the RO also did not 
provide the Veteran an SOC as to the matters for which he had 
previously submitted an NOD; rather, they provided a 
supplemental statement of the case (SSOC).  Notice was taken 
that 38 C.F.R. § 19.31 specifically forbade use of an SSOC to 
address matters not previously addressed in an SOC and that 
the agency of original jurisdiction had to respond to an NOD 
on newly appealed issue using the procedures outlined in 
38 C.F.R. §§ 19.29, 19.30, i.e., by way of an SOC.  Id.  
Therefore, the Board remanded this case and directed the RO 
to obtain the Veteran's United States Forest Service Employee 
Medical Folder.  If the records in question did not exist or 
if further attempts to obtain the records would be futile, 
the RO was to prepare a formal finding as to the non-
availability of the Federal records.  In addition, the RO was 
requested to readjudicate the issues on appeal and furnish 
the Veteran an SOC, addressing each issue that continued to 
be denied.      

In August 2008, the RO issued an SOC regarding the issues of 
entitlement to service connection for otitis media, 
perforation of the right and left tympanic membranes, 
breathing problems, residuals of rib fractures, sinusitis, 
and a left shoulder disability, and entitlement to an initial 
compensable rating for a left septal nasal deviation.  In the 
SOC, the RO continued to deny the aforementioned issues.  The 
RO also noted that they had received the Veteran's United 
States Forest Service Employee Medical Folder.  The Veteran 
was notified that he had 60 days to complete his appeal by 
submitting a timely substantive appeal.  38 C.F.R. §  20.202, 
20.302(b) (2008).  No further communication from the Veteran 
has been received by VA since the issuance of the August 2008 
SOC.    


FINDINGS OF FACT

1.  By a May 2003 rating action, the RO denied the Veteran's 
claims of entitlement to service connection for otitis media, 
perforation of the right and left tympanic membranes, 
breathing problems, residuals of rib fractures, sinusitis, 
and a left shoulder disability; in that same rating action, 
the RO granted the Veteran's claim of entitlement to service 
connection for left septal nasal deviation and assigned a 
noncompensable disability rating, effective from July 9, 
2002.  

2.  The Veteran filed a timely NOD in June 2003, and the RO 
subsequently issued an SOC to the Veteran in August 2008; 
notice was provided to the Veteran at that time regarding the 
need to complete his appeal by filing a substantive appeal 
(VA Form 9) within 60 days of the date of the notice letter 
that accompanied the SOC; the notice letter was dated August 
19, 2008; VA form 9 was also furnished with the SOC and 
notice letter at that time.  

3.  No further communication from the Veteran has been 
received by VA since the issuance of the August 2008 SOC.  

4.  As the Veteran failed to perfect his appeal by submitting 
a timely substantive appeal, there is no justiciable issue of 
law or fact for the Board to review on appeal as to the 
Veteran's claims for entitlement to service connection for 
otitis media, perforation of the right and left tympanic 
membranes, breathing problems, residuals of rib fractures, 
sinusitis, and a left shoulder disability, and entitlement to 
an initial compensable rating for a left septal nasal 
deviation.  


CONCLUSIONS OF LAW

1.  The Board is without jurisdiction to review on appeal the 
issue of entitlement to service connection for otitis media.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§  20.202, 
20.302(b) (2008); Roy v. Brown, 5 Vet. App. 554 (1993).        

2.  The Board is without jurisdiction to review on appeal the 
issue of entitlement to service connection for perforation of 
the right and left tympanic membranes.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§  20.202, 20.302(b); Roy, supra.    

3.  The Board is without jurisdiction to review on appeal the 
issue of entitlement to service connection for a respiratory 
disorder.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§  
20.202, 20.302(b); Roy, supra. 

4.  The Board is without jurisdiction to review on appeal the 
issue of entitlement to service connection for residuals of 
rib fractures.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§  
20.202, 20.302(b); Roy, supra.     

5.  The Board is without jurisdiction to review on appeal the 
issue of entitlement to service connection for sinusitis.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§  20.202, 20.302(b); 
Roy, supra.  

6.  The Board is without jurisdiction to review on appeal the 
issue of entitlement to service connection for a left 
shoulder disorder.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§  20.202, 20.302(b); Roy, supra.   

7.  The Board is without jurisdiction to review on appeal the 
issue of entitlement to an initial compensable rating for a 
left septal nasal deviation.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§  20.202, 20.302(b); Roy, supra.    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is well-established doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits of such case, and that a potential 
jurisdictional defect may be raised by the tribunal, sua 
sponte or by any party, at any state in the proceedings, and, 
once apparent, must be adjudicated.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  In this instance, the 
Board, in May 2004, January 2006, and June 2008 decisions, 
remanded the issues of entitlement to service connection for 
otitis media, perforation of the right and left tympanic 
membranes, breathing problems, residuals of rib fractures, 
sinusitis, and a left shoulder disability, and entitlement to 
an initial compensable rating for a left septal nasal 
deviation, to the RO for issuance of an SOC, pursuant to 
Manlincon v. West, 12 Vet. App. 238, 240 (1999).  While such 
action was completed by the RO in August 2008, no perfected 
appeal as to the Manlincon issues is shown.

An appeal to the Board is initiated by filing a timely notice 
of disagreement, and is perfected by filing a timely 
substantive appeal.  38 C.F.R. § 20.200 (2008).  A 
substantive appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals, or correspondence 
containing the necessary information.  38 C.F.R. § 20.202 
(2008).  It should set out specific arguments relating to 
errors of fact or law made by the RO in reaching the 
determination being appealed.  Id.  

To be considered timely, a substantive appeal must be filed 
within 60 days from the date that the RO mails the statement 
of the case to the appellant, within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, or within any extended 
time limits prescribed pursuant to a timely-filed request for 
extension of time.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 
20.302(b), 20.303 (2008).  If the claimant fails to file a 
substantive appeal in a timely manner, "he is statutorily 
barred from appealing the RO decision."  Roy v. Brown, 5 
Vet. App. 554, 556 (1993).

Under 38 U.S.C.A. § 7105(d), the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Inasmuch as the Veteran has 
failed to timely perfect an appeal as to the issues or 
entitlement to service connection for otitis media, 
perforation of the right and left tympanic membranes, 
breathing problems, residuals of rib fractures, sinusitis, 
and a left shoulder disability, and entitlement to an initial 
compensable rating for a left septal nasal deviation, there 
are no allegations of errors of fact or law for appellate 
review at this time.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and the appeal with 
respect to the aforementioned issues is dismissed.  


ORDER

The claim of entitlement to service connection for otitis 
media is dismissed.  

The claim of entitlement to service connection for 
perforation of the right and left tympanic membranes is 
dismissed.  

The claim of entitlement to service connection for a 
respiratory disorder is dismissed.  

The claim of entitlement to service connection for residuals 
of rib fractures is dismissed.    

The claim of entitlement to service connection for sinusitis 
is dismissed.    

The claim of entitlement to service connection for a left 
shoulder disorder is dismissed.      

The claim of entitlement to an initial compensable rating for 
a left septal nasal deviation is dismissed.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


